                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

JOHN RAUBACK,                          )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )            CV418-167
                                       )
CITY OF SAVANNAH, et al.,              )
                                       )
      Defendants.                      )

                                     ORDER

      Before the Court is defendants’1 response, doc. 66, to this Court’s

prior order, doc. 65, requiring the supplementation of a privilege log and

plaintiff’s objection to the prior order, doc. 68.2           After review of the

supplemental privilege log provided by defendants, the Court concludes that

they have supported their claim to the privilege. To the extent this Order

concludes the proceedings relating to the discovery dispute before the

undersigned, it supersedes this Court’s prior order. As a result, plaintiff



1
  To the extent the Court refers to “defendants” in this Order, it is referring to the
Savannah Airport Commission and Greg Kelly.
2
  Plaintiffs filed “Objections to the Non-Final Report and Recommendation of the
Magistrate Judge.”        Doc. 68.       However, plaintiff is operating under a
misapprehension. This Court’s order was not a “Report and Recommendation”
subject to the de novo review of the District Court. Rather it was, as defendants
point out, it was an order on a pretrial matter which is subject only to review for
clear error. Doc. 70 at 5 (citing Fed. R. Civ. P. 72(a)).
may—if he so desires—file an amended objection to this Court’s order

within 14 days from the date of this order for review by the assigned

District Judge. Any amended objections should be complete and may not

incorporate any prior objections by reference.

  I.     The Privilege Log Dispute

       This Court previously addressed a series of discovery disputes

between the parties. Doc. 65. It determined that defendants’ privilege log

was inadequate to support its assertions of attorney-client privilege and

work-product protection.    Id. at 20-28.   Accordingly, the Court ordered

defendants to show cause why they should not be required to produce the

documents for which they failed to establish a viable privilege.     Id.   In

response, defendants supplemented their privilege log, and indicated to the

Court that they had produced additional documents which—after review—

they conceded were not privileged. Docs. 66, 66-1. Plaintiff objects that the

Court should still require the disclosure of the withheld documents listed in

the privilege log. Doc. 69. The Court now reviews that privilege log and

determines that defendants have established their assertions of privilege,

with one exception.

       As the Court has stated previously, “[t]he party invoking the

attorney-client privilege bears the burden of proving that (1) an attorney-
                                      2
client relationship existed, (2) that a confidential communication was

made to or from (3) an attorney who had been retained for the purpose of

securing legal advice or assistance.”     Mead, 250 F. Supp. 3d at 1391.

However,    the   attorney-client   privilege     does   not   protect   every

communication between an attorney and his client. See In re Vioxx Prods.

Liab. Litig., 501 F. Supp. 2d 789, 799 n. 15 (E.D. La. 2007) (“Neither the

existence of an attorney-client relationship nor the mere exchange of

information with an attorney make out a presumptive claim.”) (quoting

PAUL R. RICE, 2 ATTORNEY-CLIENT PRIVILEGE IN THE UNITED

STATES, § 11:9, pp. 78-79 (Thomson West 2d ed. 1999)).             Moreover,

whether a meeting between a client and attorney occurred and the general

subject matter of that meeting is likewise not privileged. In re Grand Jury

Proceedings, 689 F.2d 1351, 1352-52 (11th Cir. 1983) (allowing subpoena

for “records of dates, places or times of meetings and communications”);

Ramseur v. Chase Manhattan Bank, 865 F.2d 460, 467 (2d Cir. 1989) (“fact

and date of the consultation” between an attorney and a client is not

privileged); Burton v. R.J. Reynolds Tobacco Co., 170 F.R.D. 481, 484-85

(D. Kan 1997) (“The subject matter of meetings with an attorney, the

persons present, the location of the meetings, or the persons arranging the

meetings are not protected by the privilege.”).

                                      3
     Privilege logs, like responses in discovery, demand more than a mere

assertion of a privilege. Failure to provide sufficient information to verify

the privilege asserted can be grounds for waiver. See, e.g., Harper v. Auto-

Owners Ins. Co., 138 F.R.D. 655, 664 (S.D. Ind. 1991) (requiring log to list,

“for each separate document, the authors and their capacities, the

recipients (including copy recipients) and their capacities, the subject

matter of the document, the purpose for its production, and a detailed,

specific explanation of why the document is privileged or immune from

discovery”); Resolution Trust Corp. v. Diamond, 137 F.R.D. 634, 641-42

(S.D.N.Y. 1991) (index including date, addressor, addressee, document

type, and grounds for nondisclosure found insufficient). As in discovery

responses “[b]lanket and general objections do not provide sufficient detail

about the documents . . . and [defendant] was obligated to provide a

privilege log or a more detailed response to the request for production to

satisfy Rule 26 and 34’s requirements.” Universal City Dev. Partners, Ltd.

v. Ride & Show Eng’g, Inc., 230 F.R.D. 688, 695 (M.D. Fla. 2005). District

courts regularly require “a detailed privilege log stating the basis of the

claimed privilege for each document in question, together with an

accompanying explanatory affidavit from counsel.” Mead, 250 F. Supp. 3d

at 1393; see also Nat’l Union Fire Ins. Co. v. Midland Bancor, Inc., 159

                                     4
F.R.D. 562, 567 (D. Kan. 1994) (general allegation of privilege is

insufficient; if a privilege is not specified and substantiated, it may be lost)

(citations omitted).

      The privilege logs defendants originally provided were insufficient

because they 1) asserted a blanket privilege rather than providing

sufficient information to verify the privilege, 2) failed to explain why

certain communications, which did not appear to contain privileged legal

conversations, were privileged, or 3) withheld emails sent to non-attorneys

(i.e., communications which could not have been privileged because of the

participation of non-attorney third parties). The supplemental privilege

log defendants provided rectified those defects. It includes, among other

details, information on the purpose of several disputed emails, see e.g.,

D0215383 (explaining that the email contained legal advice regarding

harassment training), D043068 (explaining that email solicited legal

advice on correspondence from opposing counsel), D056111 (explaining

that email includes details of potential settlement and preparation for

negotiations).   In short, the amended privilege log contains more than

enough information to establish the privilege.



3
 For ease of use, the Court uses the numbers used in the supplemental privilege log.
Doc. 66-1.
                                        5
       Plaintiff argues that the entirety of the new privilege log is unsworn

and therefore insufficient to support defendants’ claims based on language

in United States v. Davita, 301 F.R.D. 676 (N.D. Ga. 2014) (noting than a

claim of privilege cannot be sustained purely on the basis of unsworn

information). Doc. 69 at 3. While Davita espouses the standard that a

privilege log should be underpinned by evidentiary support, the Court

notes that an affidavit alone is not required. See, e.g., United States ex rel.

Bibby v. Wells Fargo Bank, N.A., 165 F. Supp. 3d 1319, 1324 (N.D. Ga.

2015) (noting that burden may be satisfied through privilege log,

affidavits, “and by any of the traditional ways in which proof is produced

in pretrial proceedings.”). However, Davita is inapposite to the case at

bar.   Defendant’s counsel did provide an affidavit in support of their

privilege log, doc. 64-3, which contains more than sufficient information to

support defendants claims when combined with the supplemental

explanation in the privilege log.    See e.g., Breland v. Levada EF Five,

LLC., 2015 WL 12995098, *7 (S.D. Ala. April 30, 2015) (requiring

disclosure of information when there was not both an affidavit and a

detailed privilege log). Moreover, the privilege log was filed with the Court

and is therefore subject to Fed. R. Civ. P. 11 which establishes that an

attorney’s signature on a filed document, “certifies that to the best of the

                                      6
person’s knowledge, information, and belief, formed after an inquiry

reasonable under the circumstances: . . . the factual contentions have

evidentiary support.” Likewise, plaintiff appears to acknowledge that Mr.

Herring’s affidavit is sufficient—at least in some respects—as he cites to it

in his response to the amended privilege log.4             See, e.g., doc. 69 at 2.

Accordingly, the Court concludes that the privilege log is sufficient at this

time.

        However, plaintiff identifies four specific instances where he believes

the amended assertions of privilege remain factually insufficient. The first

relates to communications between Meghan Dunn and Lois Adams

(D072075,      072077,     and     072078).        Defendants       contend     these

communications are privileged as:

        [d]iscussions between representatives of general and outside
        counsel about the status of the Bowman investigation and
        invoices for investigations. It is responsive to conversation
        found in D071976.

D071976, in turn states:



4
  The Court notes that plaintiff’s new challenge to the privilege log, writ large,
appears to be less a facial challenge to the sufficiency of the privilege and more a
challenge to defendants’ apparent difficulty complying with the requirements of this
Court in providing sufficient information in a privilege log. To that end, plaintiff
appears to request the disclosure of the documents as a sanction. However, sanctions
require compliance with Fed. R. Civ. P. 11(b) which require that prior to filing such a
request the party raising the issue give their opponent notice and an opportunity to
cure.
                                           7
     [t]his communication between the Executive Director of the
     Airport and Outside counsel is in reference to invoices to be
     paid to Catherine Bowman.

The Court concurs with plaintiff’s position. There is no indication in that

these emails contain legal advice.        Rather, the facts proffered merely

indicate a conversation regarding invoices and such conversations are not

privileged. Cardenas v. The Prudential Ins. Co. Of America, 2003 WL

21302957, at *3 (D. Minn. May 16, 2003) (to support claims of attorney-

client privilege and work product protection an attorney must state “that

its billing records contain narrative descriptions of conversations between

clients and attorneys, the subjects of legal research or internal legal

memoranda, and activities undertaken on the client's behalf.”); Ehrich v.

Binghampton City School Dist., 210 F.R.D. 17, 22–23 (N.D.N.Y. 2002)

(discussing extent of attorney client privilege specifically in regards to

nature of legal services performed); Federal Trade Comm’n v. Cambridge

Exch., Ltd., 845 F. Supp. 872, 874 (S.D. Fla. 1993) (billing records are not

protected by the attorney-client privilege unless they describe the nature

of the legal services provided or the trial strategy). Because the asserted

privilege is inadequately supported, these documents are not protected.

Accordingly, defendants are DIRECTED to disclose these documents to

plaintiff within ten days from the date of this Order.

                                      8
       Plaintiff also contends that D048539 is not protected merely because

an attorney is copied on the document. The entry for that document on

the privilege log reads as follows:

       [t]his communication is a continuation of that in D048440.
       Sylvester Formey, the Chairman of the Board is discussing the
       facts of Jennifer Thomkins’ claim with Dawoud Stevenson, the
       successor to Rauback on the DBE. The Thompkins suit
       involved the DBE.

D048440’s entry on the privilege log states:

       [t]his is an email discussion between Greg Kelly and the
       commissioners in reference to a legal demand made by
       Jennifer Thomkins and her counsel. Kelly’s discussion to the
       commissioners relays legal advice received from Brooks
       Stillwell about the appropriate response to the demand and
       next steps.

Reviewing these two documents in tandem, the Court is satisfied that

defendants are not merely asserting a privilege on the basis of an

attorney’s presence on an email chain. Rather, the emails appear to be a

conversation between representatives of a corporate client conveying

relevant legal information and advice from counsel.

       As the Northern District of Georgia found in, Davita, 301 F.R.D. at

681,

       simply because a communication is made between two
       corporate employees, neither of whom are attorneys, that fact
       is not determinative of whether that communication primarily
       involves business advice rather than legal advice for purposes
       of   applying    the    attorney-client  privilege   to   that
                                      9
     correspondence. To conclude otherwise would result in a
     somewhat absurd finding that a document generated for
     purposes of obtaining and/or assisting in the transmission of
     legal advice would not only lose its privileged character, but
     would be artificially viewed as primarily a business
     communication merely because the author and recipient were
     not attorneys.

(citing In re Denture Cream Products Liab. Litig., 2012 WL 5057844, at

*13 (S.D. Fla. Oct. 18, 2012); see also In re Vioxx Products Liab. Litig., 501

F. Supp. 2d 789, 811 (E.D. La. 2007) (finding that privilege applies not

only to communications between corporate employees and corporation's

counsel, but also to communications among corporate employees

discussing or transmitting counsel's advice); Weeks v. Samsung Heavy

Indus. Co., 1996 WL 341537, at *4 (N.D. Ill. June 20, 1996) (“A privileged

communication does not lose its status as such when an executive relays

legal advice to another who shares responsibility for the subject matter

underlying the consultation. Management personnel should be able to

discuss the legal advice rendered to them as agents of the corporation.”)

(internal citations omitted)). In this case, the Court is satisfied that the

communication between corporate representatives here was for the

purpose of discussing legal advice rendered to them as agents of the

corporation. As a result, the Court will not require the disclosure of that

document.

                                     10
  II.      The Attorney-Client Privilege Waiver Dispute.

        Plaintiff also objected to the Court’s prior order determining that

defendants had not waived the attorney-client privilege as to the timing of

plaintiff’s termination. Doc. 68. Plaintiff argues that defendants have

asserted a factual claim regarding the timing of plaintiff’s termination by

arguing that he was terminated on January 31, 2018 rather than in May

of 2017. Id. at 9-10. They argue that unless defendants are “willing to

concede that Mr. Rauback has established the causal connection element

of his prima facie case for his various retaliation claims, there is no doubt

but that Defendants have ‘assert[ed] a factual claim the truth of which can

only be assessed by examination of a privileged communication.’ ” Id. at

10.

        Plaintiff’s prior brief argued that “the assertion of certain affirmative

defenses by Defendants in the Answer,” meant that defendants had

waived the attorney-client privilege. Doc. 58 at 6. The Court determined

that the defense of causation in defendants answer was not an

“affirmative defense.” To the extent the Court’s prior order was unclear,

the Court also determined that the assertion of the defense did not inject a

“new factual issue” in to the case.          When plaintiff was fired was, and

remains, a question of fact which plaintiff introduced by filing the suit.

                                        11
Plaintiff does not contest that it is his burden to prove the date of his

termination. See doc. 68 at 10 supra. Defendants’ Answer denying an

element of plaintiff’s claim does not introduce a new factual issue into the

case as causation was a fact issue to begin with.

     Even if it did, the Court does not accede to plaintiff’s argument that

the only way to assess the reasons for Mr. Rauback’s termination is by

examination of a privileged communication. Plaintiff has not explained

why an examination of the reasons for Mr. Rauback’s termination could

not occur through depositions of defendant’s non-attorney witnesses,

written interrogatories, or other traditional methods of discovery directed

to the defendants. Plaintiff’s main argument that the Court should allow

them to “peek” behind the curtain of the attorney-client privilege appears

to be based on the fact that defendants employed attorneys during the

run-up to plaintiff’s termination. This is simply not enough at this stage

to warrant abrogating the privilege.

     Finally, the Court notes the following. The operative complaint in

this case remains the one that was removed to this Court on July 13, 2018.

Doc. 1-2.   While plaintiff requested the opportunity to supplement his

complaint, doc. 18—an opportunity which was granted in part by this

Court, docs. 39 & 44—no amended complaint was ever filed.               The

                                       12
operative complaint does not plead that plaintiff was indeed fired in May

of 2017. Rather, the complaint states that “[o]n or about May 15, 2017,

Mr. Kelly placed Mr. Rauback on involuntary administrative leave

without any reason.” Doc. 1-2 at 11. It then states that, on or about May

15, Mr. Kelly called a meeting “and told Mr. Rauback that his employment

relationship with the SAC was ‘like a bad marriage,’ and it was time ‘to

get a divorce.’ ” Id. The complaint then states that “[o]n or about May 25,

2017, Mr. Kelly appeared at Mr. Rabuack’s home and delivered to him a

proposed severance agreement referring to Mr. Rauback’s ‘termination

date.’ ” Id. at 12. Thus, plaintiff never affirmatively pleaded the fact that

he was terminated in May of 2017. Accordingly, defendant’s assertion of

causation does not directly conflict with plaintiff’s statements as made in

the Complaint.

                              CONCLUSION

     After review of the supplemental privilege log provided by defendants,

the Court concludes that they have supported their claim to the privilege.

To the extent this Order concludes the proceedings relating to the discovery

dispute before the undersigned, it supersedes this Court’s prior order. As a

result, plaintiff may—if he so desires—file an amended objection to this

Court’s order within 14 days from the date of this order for review by the

                                     13
assigned District Judge. Any amended objections should be complete and

may not incorporate by reference any prior objections.

     SO ORDERED, this 8th day of August, 2019.



                                   ______________________________
                                   ___________________________
                                   CHR
                                    H  ISTO P ER L. RAY
                                    HRISTOPHER
                                           OPH
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                    14
